          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION


United States for the Use and
Benefit of Macuch Steel Products,

                       Plaintiff,
                                       Case No. 1:20-cv-1140-MLB
v.

Copper Construction Company,
Inc., and Philadelphia Indemnity
Insurance Company,

                       Defendants.

________________________________/

                          OPINION & ORDER

     Plaintiff   Macuch   Steel     Products   sued   Defendants    Copper

Construction Company, Inc. (“Copper”) and Philadelphia Indemnity

Insurance Company (“Philadelphia”) for breach of contract, action on

payment bond under the Miller Act, and attorneys’ fees.            (Dkt. 1.)

Defendants move to dismiss for insufficient service of process. (Dkt. 19.)

The Court denies that motion.
I.   Background

     The Atlanta Combined Heat and Power Plant Construction Project

(“the Project”) is a construction project for the United States Department

of Veterans Affairs in Decatur, Georgia. (Dkt. 1 ¶ 5.) Defendant Copper

subcontracted with Plaintiff to perform structural and miscellaneous

steel fabrication and erection. (Id. ¶¶ 6–7.) They agreed that Plaintiff

would work on the Project from October 2015 to May 2019. (Id. ¶ 14.)

Plaintiff alleges that Defendant Copper repeatedly failed to pay Plaintiff

for work it performed. (Id. ¶ 15.) Defendants also executed a Miller Act

payment bond in favor of the United States in the amount of

$29,780,954.00.      (Id. ¶ 8.)   On that bond, Defendant Copper is the

principal, Defendant Philadelphia is the surety, and the United States is

the obligee. (Id.)

     On March 12, 2020, Plaintiff sued to collect on the bond from

Defendants and to recover damages from Defendant Copper for

nonpayment. (Id. ¶¶ 12–13.) On March 5, 2021—nearly a year after the

complaint had been filed—the Court ordered Plaintiff to file proof that

service was properly made or explain why Plaintiff had been unable to

serve Defendants. (Dkt. 15.) On March 15, 2021, Plaintiff filed an



                                      2
affidavit of service for each Defendant, showing they had been served on

March 9, 2021.     (Dkts. 17; 18.)       Defendants move to dismiss for

insufficient service, arguing they were served well beyond the 90-day

deadline. (Dkt. 19 at 5–6.)

II.   Discussion

      A plaintiff is responsible for serving a defendant with a summons

and the complaint within the time allowed under Federal Rule of Civil

Procedure 4(m). Fed. R. Civ. P. 4(c)(1). That Rule gives a plaintiff 90

days to serve any defendants. Fed. R. Civ. P. 4(m). It is undisputed that

Plaintiff did not serve Defendants until March 9, 2021—approximately 9

months after the 90-day deadline for effectuating service expired. (Dkts.

17; 18.) When a plaintiff fails to properly serve a defendant within the

90-day period,

      the court—on motion or on its own after notice to the
      plaintiff—must dismiss the action without prejudice against
      that defendant or order that service be made within a
      specified time. But if the plaintiff shows good cause for the
      failure, the court must extend the time for service for an
      appropriate period.

Fed. R. Civ. P. 4(m). “Good cause exists only when some outside factor

such as reliance on faulty advice, rather than inadvertence or negligence,

prevented service.” Idumwonyi v. Convergys, 611 F. App’x 667, 667 (11th


                                     3
Cir. 2015) (per curiam) (citing Lepone-Dempsey v. Carroll Cnty. Comm’rs,

476 F.3d 1277, 1281 (11th Cir. 2007)). The plaintiff bears the burden of

proving valid service or good cause for failure to effect timely service.

Anderson v. Dunbar Armored, Inc., 678 F. Supp. 2d 1280, 1297 (N.D. Ga.

2009).

     Plaintiff “admits that it cannot meet the legal standard to show

good cause to excuse service of Defendants outside of the initial 90-day

period.” (Dkt. 20 at 4.) The Court agrees. The only explanation Plaintiff

has provided for the delay in effectuating service is the COVID-19

pandemic and Plaintiff’s mistaken belief that the Court’s COVID-19

orders delaying jury trials also tolled all deadlines. (Id. at 3.) While the

Court is sympathetic to the difficulties the COVID-19 pandemic inflicted

on the community, Plaintiff’s “invocation of the pandemic standing alone

is unavailing” because it has not “shown specifically how the pandemic

has impeded [its] efforts to serve Defendants.” Johnson v. Bell, No.

7:20-CV-4, 2020 WL 3578581, at *2 (M.D. Ga. July 1, 2020). Given all of

this, the Court concludes Plaintiff has failed to make any showing of good

cause for its failure to serve Defendants in a timely manner.




                                     4
        Absent a showing of good cause, a district court has the discretion

to extend the time for service of process.         See Fed. R. Civ. P. 4(m);

Horenkamp v. Van Winkle & Co., 402 F.3d 1129, 1132 (11th Cir. 2005).

In the exercise of that discretion, district courts must consider whether

any     factors   would   warrant   a       permissive   extension   of   time.

Lepone-Dempsey, 476 F.3d at 1282. The Advisory Committee Note to

Rule 4(m) gives guidance as to what factors may justify the grant of an

extension of time for service of process in the absence of good cause:

“Relief may be justified, for example, if the applicable statute of

limitations would bar the refiled action, or if the defendant is evading

service or conceals a defect in attempted service.” Fed. R. Civ. P. 4(m),

Advisory Committee Note, 1993 Amendments. “Only after considering

whether any such factors exist may the district court exercise its

discretion and either dismiss the case without prejudice or direct that

service be effected within a specified time.” Lepone-Dempsey, 476 F.3d at

1282.

        First, Plaintiff argues that the Court already exercised its

discretion to extend Plaintiff’s time to perfect service in its March 5th

Order. (Dkt. 20 at 3–4.) That interpretation of the Court’s March 5th



                                        5
Order is inaccurate. Alternatively, Plaintiff requests that the Court

retroactively extend the time for service up to and including March 9,

2021—the date Plaintiff served Defendants. (Id. at 4.) The Court grants

that request. As the parties note, the statute of limitations has expired

for one of Plaintiff’s claim. (Dkts. 19 at 7; 20 at 5; 21 at 3.) Count II is a

breach of the Miller Act (Dkt. 1 at 7), which has a one-year statute of

limitations. See 40 U.S.C. § 3133(b)(4) (“An action brought under this

subsection must be brought no later than one year after the day on which

the last of the labor was performed or material was supplied by the

person bringing the action.”). Although the parties dispute when the

statute of limitations expired, they agree it has expired. (Dkts. 20 at 5;

21 at 3.)1   The Court also agrees, considering the lawsuit has been

pending now for over a year. Dismissing the case at this point would bar

Plaintiff from pursuing its Miller Act claim against Defendants. Further,

the Court notes that despite Plaintiff’s error in perfecting service,

Plaintiff acted diligently to effectuate service on Defendants once it was




1 Plaintiff contends the statute of limitations expired after it filed this
lawsuit, while Defendants argue it expired before that. (Dkt. 21 at 2 &
n.1.) Defendants may raise this argument in a subsequent motion.


                                      6
notified of the service issue. On March 5, 2021, the Court issued an order

directing Plaintiff to file proof of service by March 19, 2021 or risk

dismissal of its lawsuit. (Dkt. 15.) Plaintiff took immediate action and

served Defendants four days later on March 9, 2021. (Dkts. 17; 18.) And

Plaintiff’s explanation for not having served Defendants within the

requisite time is not totally irrelevant given the difficulties the COVID-

19 pandemic has had on nearly all aspects of life. Taking these factors

into consideration, the Court extends the time for service. See, e.g.,

Bradshaw v. City of Thomasville, No. 7:18-CV-79, 2018 WL 6171784, at

*1–2 (M.D. Ga. Nov. 26, 2018).

III. Conclusion

        The Court DENIES Defendants’ motion to dismiss (Dkt. 19) and

retroactively extends the time for service up to and including March 9,

2021.

        SO ORDERED this 29th day of June, 2021.




                                    7
